 



EXHIBIT 10.E
VIAD CORP
SUPPLEMENTAL TRIM PLAN
(As amended and restated effective January 1, 2005 for Internal Revenue Code
Section 409A)

1.   Purpose of the Plan

The purpose of Supplemental TRIM Plan (the Plan) is to provide a select group of
management or highly compensated employees who are officers and key employees of
Viad Corp (the Company) and its subsidiaries with an opportunity to accumulate
pre-tax savings for retirement. This amended and restated Plan document (the
“Restatement”) is effective for plan years beginning on January 1, 2005 and
thereafter. This Restatement is intended to meet the requirements of Code
Section 409A of the Internal Revenue Code enacted as part of the American Jobs
Creation Act on October 22, 2004 and the regulations and guidance promulgated
thereto (“Section 409A”). The amendments adopted herein shall be effective for
the Plan year 2005 and thereafter and shall apply only to amounts deferred
(within the meaning of Section 409A) after December 31, 2004. Amounts deferred
under the Plan prior to January 1, 2005 are not subject to Section 409A
(“Grandfathered Amounts”). An amount deferred prior to January 1, 2005 equals
that portion of an employee’s account balance as of December 31, 2004 the right
to which is earned and vested as of December 31, 2004 plus any future
contributions to the account, the right to which is earned and vested as of
December 31, 2004. The terms and conditions of this Plan as in effect on
October 3, 2004 shall apply to such Grandfathered Amounts. The Plan as in effect
on October 3, 2004 was governed by the Plan document as amended and restated
August 20, 2003. During the 2005, 2006 and 2007 Plan years, the Plan shall be
operated in good faith compliance with Section 409A, including any applicable
regulatory guidance and transition relief.

2.   Administration of the Plan

The Plan shall be administered by the Compensation Advisory Committee (the
Committee), the members of which shall be appointed by the Chief Executive
Officer of Viad Corp. Subject to the express provisions of the Plan, the
Committee shall have the authority to adopt, amend and rescind such rules and
regulations, and to make such determinations and interpretations relating to the
Plan, which it deems necessary or advisable for the administration of the Plan,
but it shall not have the power to amend, suspend or terminate the Plan. All
such rules, regulations, determinations and interpretations shall be conclusive
and binding on all parties.

3.   Participation in the Plan

(a)   Participation in the Plan shall be restricted to those officers and key
employees of the Company and its subsidiaries whose pre-tax, elective deferrals
to the Viad Corp Capital Accumulation Plan (“TRIM Plan”) are actually limited by
the elective deferral limitations contained in Section 402 of the Internal
Revenue Code to the extent such deferrals do not reach the maximum
employer-matchable percentage of their base salary under the TRIM Plan and whose
timely written requests to defer the receipt of compensation are accepted in
whole or in part by the Committee, in its sole discretion. A written request for
deferral under paragraph 4 shall not be timely in any event unless it is duly
submitted to the Committee in the employee’s taxable year before the year in
which the services giving rise to the compensation to be deferred are performed.
No deferral of compensation need be made by a participant in the Plan as a
condition to entitlement to the benefit described in paragraph 6(a)(iii). Every
Plan participant shall, however, timely designate the time and form of payment
in accordance with and subject to the terms and conditions of the Plan.

(b)   If a participant in the Plan shall (1) sever his or her employment with
the Company or one of its subsidiaries or (2) during or following such
employment, engage in any activity in competition with the Company or any of its
subsidiaries during or following such employment, or (3) remain in the employ of
a corporation which for any reason ceases to be a subsidiary of the Company, his
or her participation in the Plan shall automatically terminate, as of the date
his or her employment is severed or the Committee determines that he or she has
engaged in such competitive activity or that his or her employer is no longer a
subsidiary of the Company. Such termination shall not accelerate or delay
payment of the deferred compensation account which shall be made in accordance
with the prior election made by the employee as to a specified date and form of
payment pursuant to Sections 4 and 5 hereof.

4.   Requests for Deferral





--------------------------------------------------------------------------------



 



All requested elections for deferral of compensation must be made in writing (in
such form and containing such terms and conditions as the Committee may
determine) not later than December 31st of the year prior to the year in which
the services giving rise to the compensation to be deferred are performed. In
the case of the first year in which an employee becomes eligible to participate
in the Plan, a requested election to defer shall be made within thirty (30) days
after the employee becomes eligible to participate and shall be made solely with
respect to services to be performed subsequent to the making of the request. A
participant’s election to defer, once accepted by the Committee, remains in
effect and shall become irrevocable on each December 31st prior to the year in
which the services giving rise to the compensation to be deferred are performed,
unless prior to December 31st the participant requests that future deferrals for
the subsequent year be terminated.
Each such request shall specify the percentage or dollar amount of base salary
if any, but in no event shall the amount to be deferred in a Plan year be
greater than the lesser of (i) $45,000, or the amount specified by the Internal
Revenue Service under Code Section 415, Defined Contribution Annual Maximum,
less the total amount of all contributions of whatever nature, to the
Participant’s TRIM Plan account during the same time period, or (ii) 50% of the
participant’s base salary in the Plan year. Each such request shall also specify
(1) the date (by year or by age of participant) when payment of the deferred
amount credited to the deferred compensation account is to commence (which shall
not be earlier than age 55 nor later than age 65) and (2) whether such payment
is then to be made in a lump sum or in quarterly or annual installments, and the
period of time (not in excess of ten years) over which the installments are to
be paid. If the participant has designated a year for his or her commencement
date then payment shall commence on January 1st of that year. If the participant
has designated an age as his or her commencement date, then payment shall
commence on the first day of the month following the month in which the
participant has attained the designated age. Generally, the Plan does not permit
payment due to a separation from service within the meaning of Section 409A.
However, in the event of any payment due to separation from service to a Key
Employee (as such term is defined under Code Section 416) the six month delay in
payment for such key employee as set forth in Section 409A shall apply to such
payments under this Plan.
The Committee shall not, under any circumstances, accept any requested election
to defer compensation greater than the limits defined above. The Committee shall
not accept any request which is not in writing or which is not timely submitted.
The Committee shall make its determination on any requested election to defer on
or before the December 31st before the year in which the employee’s services
giving rise to the compensation to be deferred are to be performed.

Pursuant to the transition relief extended by Treasury regulations proposed on
October 24, 2005, for the Plan years 2005 and 2006 and extended for the 2007
Plan year by Notice 2006-79, participants may make new requests for deferral
with respect to amounts that are subject to Code Section 409A in order to
conform existing deferral requests for 2005, 2006 and 2007 to the extent
necessary to comply with the requirements of Section 409A provided that such new
request is made and on or before December 31, 2007 and is otherwise consistent
with applicable guidance. Accordingly, any such new election cannot defer or
accelerate amounts subject to Section 409A that would have been otherwise paid
in 2005, 2006, or 2007.
5. Deferral of Compensation
The Committee shall notify each individual who has submitted a request for
deferral of compensation whether or not such request has been accepted. If the
request has been accepted in whole or in part, the Committee shall advise the
participant of the percentage of his or her compensation which the Committee has
determined to be deferred. The Committee shall further advise the participant of
its determination as to the date when payment of the deferred amount credited to
the participant’s deferred compensation account is to commence, whether payment
of the amount so credited as of that date will then be made in a lump sum or in
quarterly or annual installments, and if payment is to be made in installments,
the period of time over which the installments will be paid. Notwithstanding any
other provision of the Plan, the participant’s designation of the date and form
of payment as accepted by the Committee shall be irrevocable and the Committee
shall not permit the acceleration of the time or schedule of any payment under
the Plan except upon the death or disability of the participant (within the
meaning of Code Section 409A and regulations pursuant thereto). In the event of
the death or disability of the participant, such participant’s deferral election
shall be cancelled and payment of the participant’s total account shall be made
in a lump sum within 60 days of the participant’s death or the date that the
participant incurred a disability. Nor shall the Committee permit any
participant elections which would have the effect of delaying scheduled payments
or changing the form of scheduled payment except as provided herein.
Accordingly, while a participant may timely terminate an election to defer as to
future compensation, the participant’s election as to the date and form of
payment shall not be modified or terminated except as follows:
          A participant may delay or change the method of payment provided that:
(a) the new election must be made at least 12 months prior to the date of the
first scheduled payment from such account;

2



--------------------------------------------------------------------------------



 



(b) the new election may not take effect until at least 12 months after the date
on which the new election is made; and

(c) the new election must provide for deferral of the first payment for a period
of at least five years from the date such payment would otherwise have been
made.

6.   Deferred Compensation Account

(a)   A deferred compensation account shall be maintained for each participant
of this Plan by his or her employer. The employer shall credit to each
participant’s account the following amounts, as appropriate:

          (i) The deferral duly elected under the Plan on the date the
participant would have received such deferral as base salary;
          (ii) Based on the provision of the TRIM Plan in effect at the time, an
amount with respect to the deferrals in (1), above, calculated on the same basis
as the employer’s then current matching contribution on elective deferrals under
the TRIM Plan on the first day of each quarter. In no event shall this amount
exceed the maximum amount of matching contributions which would be available,
assuming the participant elects the maximum deferrals allowed under the TRIM
Plan and the limitations on elective deferrals contained in Code Section 402 do
not apply, less the amount of actual matching contributions made by the employer
to the participant’s TRIM Plan account, if any, for the same period;
          (iii) Based on the provisions of the TRIM Plan in effect at the time,
and not withstanding the amount, if any, of deferrals in (i) above, an amount
equal to the employer matching contributions which would have been made to the
participant’s TRIM Plan account based on the amount of elective deferrals
actually made by said participant to the TRIM Plan, but for the application of
Code Section 401(a)(17) or any other similar law on the first day of each
quarter; and
          (iv) Interest on the participant account balance at a per annum rate
equal to the yield as of January 1, April 1, July 1, and October 1 on Merrill
Lynch Taxable Bond Index-Long Term Medium Quality (A3) Industrial Bonds or such
other rate the Committee may determine consistent with the requirements of Code
Section 409A and related regulations, credited quarterly prior to the
termination of the participant’s deferral period, or if the deferred
compensation account is to be paid in installments, credited quarterly, prior to
the termination of such installment period.

(b)   The Company or employer, as the case may be, shall not be required to
physically segregate any amounts of money or property or otherwise provide for
funding of any amounts credited to the deferred compensation accounts of
participants in the Plan. Participants have no claim, interest or right to any
particular funds or property that the Company or any employer may choose to
reserve or otherwise use to provide for its liabilities under the Plan and the
participants of the Plan shall have the rights of general creditor only with
respect to their interests in the Plan.

7.   Designation of Beneficiary

Each participant in the Plan shall deliver to the Committee a written
instrument, in the form provided by the Committee, designating one or more
beneficiaries to whom payment of the amount credited to his or her deferred
compensation account shall be made in the event of his or her death.

8.   Nonassignability of Participant Rights

No right, interest or benefit under the Plan shall be assignable or transferable
under any circumstances other than to a participant’s designated beneficiary in
the event of his or her death, nor shall any such right, interest or benefit be
subject to or liable for any debt, obligation, liability or default of any
participant. In the event of any attempt to assign or transfer any right,
interest or benefit under the Plan, or to subject any such right, interest or
benefit to a debt, obligation, liability or default of a participant, his or her
participation in the Plan shall terminate on the date such an attempt is made,
and such attempt shall be void and of no effect.

9.   Rights of Participants

A participant in the Plan shall have only those rights, interest or benefits as
are expressly provided in the Plan. This Plan does not create for any employee
or participant any right to be retained in service by any Company nor affect the
right of any such Company to discharge any employee or participant from
employment.

10.   Amendment, Suspension or Termination of the Plan

3



--------------------------------------------------------------------------------



 



(a)   The Board of Directors of the Company (the Board) may from time to time
amend, suspend or terminate the Plan, in whole or in part, and if the Plan is
suspended or terminated, the Board may reinstate any or all provisions of the
Plan, except that no amendment, suspension or termination of the Plan shall,
without consent of a participant, adversely affect such participant’s right to
receive payment of the entire amount credited to his or her deferred
compensation account on the date of such Board action. In the event the Plan is
terminated, the Board may, in its discretion, direct the Committee to pay to
each participant the amount credited to his or her account provided that such
Plan termination is in accordance with Proposed Treasury
Regulation Section 1.409A-3(j)(4)(ix) or as such regulation may be subsequently
amended.

(b)   Any action by Viad Corp under the Plan may be by resolution of its Board
of Directors, or by any person or persons duly authorized by resolution of said
Board to take such action.

11. Effective Date
The amended and restated Plan’s effective date is January 1, 2005. The Plan year
is January 1 to December 31.
The undersigned, an authorized officer of the Company, has signed this Plan
document on this 27th day of August, 2007.

                  Viad Corp    
 
           
 
  By   /s/ Suzanne Pearl    
 
           
 
      Vice President — Human Resources and Administration    
 
      (title)    

4